Exhibit 10.45

Visa Inc.

2007 Equity Incentive Compensation Plan

Stock Option Award Agreement

This Stock Option Award Agreement (this “Agreement”), dated as of the Grant Date
set forth in the Notice of Option Grant attached as Schedule A hereto (the
“Grant Notice”), is made between Visa Inc. (the “Company”) and the Participant
set forth in the Grant Notice. The Grant Notice is included in and made part of
this Agreement.

1. Grant of the Option.

(a) Subject to the provisions of this Agreement and the provisions of the Visa
Inc. 2007 Equity Incentive Compensation Plan (the “Plan”), the Company hereby
grants to the Participant, pursuant to the Plan, the right and option (the
“Option”) to purchase all or any part of the number of shares of Class A Common
Stock of the Company (“Shares”) set forth in the Grant Notice at the Option
Price per Share and on the other terms as set forth in the Grant Notice.

(b) The Option is intended to be a Nonqualified Stock Option.

2. Exercisability of the Option.

The Option shall become exercisable in accordance with the exercisability
schedule and other terms set forth in the Grant Notice. The Option shall
terminate on the expiration date stated in the Grant Notice (the “Expiration
Date”), subject to earlier termination as set forth in the Plan and this
Agreement.

3. Method of Exercise of the Option.

(a) The Participant may exercise the Option, to the extent then exercisable, by
delivering a written or electronic notice to the Stock Plan Administrator in a
form satisfactory to the Committee specifying the number of Shares with respect
to which the Option is being exercised and payment to the Company of the
aggregate Option Price in accordance with Section 3(b).

(b) At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised to the
Company, subject to such terms , conditions and limitations as the Committee may
prescribe: ( i) in cash or its equivalent; (ii) by tendering (either by actual
delivery or attestation) unencumbered Shares previously acquired by the
Participant exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price; (iii) a cashless
(broker-assisted) exercise that complies with all applicable laws;
(iv) withholding of Shares otherwise deliverable to the Participant pursuant to
the Option having an aggregate Fair Market Value at the time of exercise equal
to the total Option Price; or (v) by a combination of the consideration provided
for in the foregoing clauses (i), (ii), (iii), and (iv).

(c) The Company’s obligation to deliver the Shares to which the Participant is
entitled upon exercise of the Option is conditioned on the Participant’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares and the required tax withholding related to such exercise.

4. Termination.

Except as provided below, the Option shall terminate and be forfeited upon
Termination of the Participant, and upon such termination and forfeiture of the
Option, no Shares may thereafter be purchased under the Option. Notwithstanding
anything contained in this Agreement, the Option shall not be exercised after
the Expiration Date.

(a) Termination without Cause or by Participant. Upon Termination of the
Participant by the Company or a Subsidiary or Affiliate without Cause (as
defined below) or by the Participant other than under circumstances described in
paragraph (b), (c), (d) or (e) of this Section 4, the Option, to the extent
exercisable as of the date of such Termination, shall thereafter be exercisable
for a period of 90 days from the date of such Termination.



--------------------------------------------------------------------------------

(b) Death and Disability. Upon Termination of the Participant due to the
Participant’s death or permanent disability (as defined under the Company’s, a
Subsidiary’s or an Affiliate’s long -term disability plan under which the
Participant is covered from time to time “Disability”)), the Option shall
thereafter be immediately exercisable for all or any portion of the full number
of Shares available for purchase under the Option until the first anniversary of
the date of such Termination.

(c) Retirement. Upon Termination of the Participant due to the Participant’s
Termination at or after attainment of normal retirement eligibility under the
generally applicable retirement plan of the Company, a Subsidiary or an
Affiliate under which the Participant is covered in his or her home country
(“Retirement”), the Option shall thereafter be exercisable for all or any
portion of the full number of Shares available for purchase under the Option
until the third anniversary of the date of such Termination.

(d) Termination for Cause. Upon Termination of the Participant by the Company, a
Subsidiary or an Affiliate for Cause, any portion of the Option, whether vested
or unvested, that has not been exercised shall immediately terminate.

(e) Change of Control. Notwithstanding any contrary provisions of this
Section 4, if a Change of Control occurs, and, at any time prior to the second
(2nd) anniversary of such Change of Control , the Participant incurs a
Termination, either by the Company, a Subsidiary or an Affiliate without Cause,
or by the Participant for Good Reason (as defined below), then the Option shall
thereafter be exercisable for all or any portion of the full number of Shares
available for purchase under the Option until the first anniversary of the date
of such Termination. For the avoidance of doubt, Section 14.1(a) of the Plan
shall not apply to the Option to the extent such provision conflicts with this
Section 4(e).

(f) Business Days. If the relevant date until which the Option would otherwise
be exercisable specified in Section 4(a), (b), (c) or (e) hereof is not a
business day on which the main office of Visa Inc. is open for business, such
relevant date shall be deemed to be the immediately next following such business
day for purposes of such section. Notwithstanding the foregoing provisions of
this Section 4, in no event may the Option be exercised after the Expiration
Date.

5. Non-Transferability of the Option.

The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and is exercisable, during the lifetime of the
Participant, only by him or her; provided, however, that the Committee may, in
its discretion, permit the Option to be transferred subject to such conditions
and limitations as the Committee may impose. Notwithstanding the foregoing,
during the Participant’s lifetime, the Option may be transferred to and
exercised by the Participant’s former spouse pursuant to a domestic relations
order which is approved by the Committee, in accordance with any procedures, and
subject to any limitations, as the Committee may prescribe and subject to
applicable law.

6. Taxes and Withholdings.

At the time of receipt of Shares upon the exercise of all or any part of the
Option, the Participant shall pay to the Company in cash, or make other
arrangements, in accordance with Article XVI of the Plan, for the satisfaction
of, any taxes of any kind and social security payments due or potentially
payable or required to be withheld with respect to such Shares; provided,
however, that pursuant to any procedures , and subject to any limitations as the
Committee may prescribe and subject to applicable law, the Participant may elect
to satisfy, in whole or in part, such withholding obligations by (a) directing
the Company to withhold Shares otherwise issuable to the Participant upon
exercise of the Option, provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy required federal,
state, local and non-United States withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or non-U.S. tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income; and/or (b) tendering to the Company a number of Shares then owned by the
Participant (or by the Participant and his or her spouse jointly) and purchased
or held for the requisite period of time as may be required to avoid the Company
or any Subsidiary or Affiliate incurring an adverse accounting charge and having
an aggregate Fair Market Value as of the exercise date not greater than such tax
and other obligations. Any such election made by the Participant must be
(i) made on or prior to the applicable exercise date; and (ii) irrevocable, made
in writing, signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.



--------------------------------------------------------------------------------

Regardless of any action the Company, an Affiliate and /or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any ), the Participant acknowledges that the
ultimate liability for all such taxes is and remain the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Option, including the grant or vesting thereof, the subsequent
sale of Shares and the receipt of any dividends; or (b) commits to structure the
terms of the Option or any aspect of the Option to reduce or eliminate the
Participant’s (or his or her beneficiary’s) liability for such tax.

7. No Rights as a Shareholder.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.

8. No Right to Continued Employment.

Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Subsidiary or Affiliate for any period or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Subsidiary or Affiliate , which right is hereby
expressly reserved, to modify or terminate the Participant’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to exercise the Option is earned only by continuing as an employee of
the Company or a Subsidiary or Affiliate at the will of the Company or such
Subsidiary or Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Option or acquiring Shares hereunder.

9. The Plan.

By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. Unless defined herein, capitalized
terms are used herein as defined in the Plan. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
rules, policies and regulations as may from time to time be adopted by the
Committee. A paper copy of the Plan and the prospectus shall be provided to the
Participant upon the Participant’s written request to the Company at 900 Metro
Center Blvd., Foster City, California 94404, Attention: Stock Plan
Administrator.

10. Certain Defined Terms.

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

(a) “Cause” means: (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect; (ii) repeatedly failing to adhere to the
directions of superiors or the Board or the written policies and practices of
the Company, a Subsidiary or an Affiliate; (iii) the commission of a felony or a
crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company, a Subsidiary or an Affiliate;
(iv) fraud, misappropriation or embezzlement; (v) a material breach of the
Participant’s employment agreement (if any) with the Company, a Subsidiary or an
Affiliate; (vi) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant; (vii) any
illegal act detrimental to the Company, a Subsidiary or an Affiliate; or
(viii) repeated failure to devote substantially all of Participant’s business
time and efforts to the Company, a Subsidiary or an Affiliate if required by the
Participant’s employment agreement; provided, however, that, if at any
particular time the Participant is subject to an effective employment agreement
with the Company, a Subsidiary or an Affiliate, then, in lieu of the foregoing
definition, “Cause” shall at that time have such meaning as may be specified in
such employment agreement.



--------------------------------------------------------------------------------

(b) “Good Reason” means: (i) a material reduction by the Company, a Subsidiary
or an Affiliate in the Participant’s rate of annual base salary from that in
effect immediately prior to the Change of Control; (ii) a material reduction by
the Corporation or a Subsidiary in the Participant’s annual target bonus
opportunity from that in effect immediately prior to the Change of Control; or
(iii) the Company, a Subsidiary or an Affiliate requires the Participant to
change the Participant’s principal location of work to a location that is in
excess of fifty (50) miles from the location thereof immediately prior to the
Change of Control . Notwithstanding the foregoing, a Termination of a
Participant for Good Reason shall not have occurred unless (i) the Participant
gives written notice to the Company, a Subsidiary or an Affiliate, as
applicable, of Termination within thirty (30) days after the Participant first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, and
the Company, the Subsidiary or the Affiliate, as the case may be, has failed
within thirty (30) days after receipt of such notice to cure the circumstances
constituting Good Reason. The foregoing to the contrary notwithstanding, if at
any particular time the Participant is subject to an effective employment
agreement with the Company, a Subsidiary or an Affiliate, then, in lieu of the
foregoing definition, “Good Reason” shall at that time have such meaning as may
be specified in such employment agreement.

11. Compliance with Laws and Regulations.

(a) The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: ( i) all applicable Federal and
state laws, rules and regulations ; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.

(b) It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.

(c) If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and/or there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant’s own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold; or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.

12. Notices.

All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administrator, or such other
address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company’s records.



--------------------------------------------------------------------------------

13. Other Plans.

The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.

14 Clawback Policy.

Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation received by the Participant, Restricted Stock granted
and/or Shares issued hereunder, and/or any amount received with respect to any
sale of any such Shares, shall be subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of the
Company’s Clawback Policy, as it may be amended from time to time (the
“Policy”). The Participant agrees and consents to the Company’s application,
implementation and enforcement of (a) the Policy or any similar policy
established by the Company that may apply to the Participant and (b) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate the Policy, any similar policy (as
applicable to the Participant) or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Policy or any similar policy conflict, then the terms of such
policy shall prevail.



--------------------------------------------------------------------------------

Stock Option Award Agreement (US) - Schedule A

Notice of Option Grant

 

Participant:    <first_name> <middle_name> <last_name> Employee ID:    <emp_id>
Company:    Visa Inc. Notice:    You have been granted the following stock
option (the “Option”) to purchase Shares in accordance with the terms of the
Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”) and the Stock
Option Award Agreement ( the “Agreement” ) attached hereto. Type of Award:   
Nonqualified Stock Option Grant ID:    <award_id> Grant:    Grant Date:
<award_date>    Option Price per Share: <award_price>    Number of Shares under
Option: <shares_awarded> Vesting:    The exercise of your Option is subject to
the terms of the Plan and this Agreement.    Beginning on each of the following
dates, you may exercise your Option to purchase the corresponding portion of the
total number of Shares underlying your Option. You may then exercise your Option
to purchase that portion of the Shares at any time until your Option terminates
or expires.    Shares on Vesting Date    <vesting_schedule>    However, in the
event of your termination of employment due to death, Disability or Retirement
(as those terms are defined in the Agreement), your Option will then immediately
become fully exercisable. Expiration Date:    Your Option will expire ten years
from the Grant Date, subject to earlier termination as set forth in the Plan and
this Agreement. Acceptance:    If you do not want to accept you Stock Options
award, please complete the on -line form (“Accept or Reject Your Grant”) as
promptly as possible, but, in any case, within thirty (30) days after the Grant
Date, to reject your Stock Options award. If you do not reject your award within
thirty (30) days after the Grant Date, you will have accepted your Stock Options
award and agreed to the terms and conditions set forth in this Agreement and the
terms and conditions of the Plan. You can access this on-line form through your
account at eac.schwab.com.